Citation Nr: 1235784	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for punctates with keratosis of hands and feet.

2.  Entitlement to an evaluation in excess of 10 percent for hypertension.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and in November 2006, October 2010, January 2011, and January 2012 by the VA RO in Montgomery, Alabama.  During the course of the appeal, the Veteran relocated to Alabama in 2005 and the claims file was transferred to the custody of the RO in Montgomery, Alabama, which is now the agency of original jurisdiction.

In the October 2010 rating decision, the granted entitlement to service connection and assigned of an initial 10 percent rating for PTSD, effective October 24, 2004.  Thereafter, in a January 2011 rating decision, the RO increased the Veteran's evaluation for PTSD to 30 percent, also effective October 24, 2004.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

In September 2011, the Board remanded the matters to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development and readjudication.

In a November 2011 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.29 based on hospitalization for treatment of PTSD over 21 days, effective August 16, 2011.  Thereafter, a scheduler 30 percent rating was restored from December 1, 2011.

In a January 2012 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, also effective October 24, 2004.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2012 rating decision, the RO assigned a 100 percent T/TR under the provisions of 38 C.F.R. § 4.29, effective January 20, 2012.  Thereafter, a scheduler 50 percent rating was restored from March 1, 2012.

In October 2012, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for punctates with keratosis of hands and feet, entitlement to an evaluation in excess of 10 percent for hypertension, and entitlement to an initial evaluation in excess of 50 percent for PTSD with MDD is warranted.

In an October 2012 statement, the Veteran reported that he was receiving Social Security Administration (SSA) disability benefits as well as enclosed a copy of his SSA award letter.  He indicated that the award was based on his PTSD.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal.  It also remains unclear as to whether any of the records considered by the SSA would be relevant his other claims on appeal.

The Board is cognizant that the Veteran asserted that remanding his file would delay his receipt of a decision for his appeal.  Recognition is also given to his statement that he would waive AOJ consideration of the SSA records.  However, AOJ consideration may be waived, there is no way to circumvent the need to have the AOJ request/obtain the records from the SSA.  The Board is essentially barred from engaging in its own development.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  A request should thereby be made for the Veteran's SSA records.

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Centers (VAMC) in Birmingham, Alabama, and Tuscaloosa, Alabama; however, as the claims file only includes treatment records from those providers dated up to October 2011 and February 2012, respectively, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Finally, private treatment notes dated in June 2011 from HillCrest Behavioral Health were associated with the records, showing that the Veteran was admitted for in-patient psychiatric treatment.  In an October 2011 letter, the AMC requested that the Veteran complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information to VA) for treatment from HillCrest Behavioral Health so it could can secure any relevant private treatment records.  Unfortunately, the Veteran did not return a signed authorization for the AMC to obtain those private records.  He again discussed receiving treatment in a March 2012 statement of record.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  However, as the matters are already being remanded for additional development, another attempt to procure records from that private treatment provider should also be made, giving the Veteran another chance to submit a signed VA Form 21-4142 (Authorization and Consent to Release Information to VA).  38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records pertaining to the service-connected PTSD and hypertension as well as the claimed skin disorder from the Birmingham VAMC for the period from October 2011 to the present and from the Tuscaloosa VAMC, for the period from February 2012 to the present.  

2.  Obtain any private treatment records pertaining to psychiatric treatment from HillCrest Behavioral Health in Birmingham, Alabama, for the period from May 2011 to the present.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's Social Security Administration disability determination with all associated medical records.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence of record since the January 2012 SSOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

